BY FAX

Case 4:21-cv-03224-HSG Document 17

 

* Bekah Du Bois
In Pro Per
227 Encina Ave FILED
Redwood City, CA 94061(650-521-1779
Email: bekahdubois@gmail.com AUG 10 2021

SUSAN Y. SOONG
CLERK, U.S. DISTRICT COURT

NORTH DISTRICT OF CALIFORNIA

UNITED STATES DISTRICT COURT NORTHERN

DISTRICT OF CALIFORNIA

BEKAH DUBOIS, Case No. 21-cv-03224-SK

Plaintiff,
OBJECTION TO ORDER FOR
REASSIGNMENT AND REPORT AND
y RECOMMENDATION FOR DISMISSAL AND
REQUEST FOR PERMISSION TO FILE A
ANTHONY BOSKOVICH, Gary Bertis SECOND AMENDED COMPLAINT

tratton, etal., Regarding Docket No. 8

Defendants

 

OBJECTION

Pro se Plaintiff Bekah Dubois ("Plaintiff) herby objects to the ORDER FOR REASSIGHMENT AND
RECOMMENDATION FOR DISMISSAL. _ Plaintiff Bekah Du Bois objects based on the fact that she is a
senior, unable to afford legal counsel, and relies on the free assistance of the San Francisco Bar Association’s Pro
Bono program, which has no available appointments until August 12, which Plaintiff has confirmed an
appointment on that day.

Mr. Boskovich, although maintaining both his CA State Bar license and his Massachusetts State Bar
licenses, lives in Massachusetts, has sold his office in California, and does not take clients in California per his
phone message. Mr. Stratton, does in fact live in Henderson, Nevada. It is unclear to Plaintiff what proof to
provide the court of the validity of his address in Nevada.

Additionally, it is unclear to Plaintiff what proof of damages that will convince the court that this is in fact
a case appropriate to bring before the Federal Court in that it is truly a diversity case and is for damages over

$75,000.00.
Case 4 21 ppg Hs Document 17 Filed 08/ ae} Page 2 of 4

 

"W940 ‘LSIG “ON
| LyNO9 LOIWISIO SA’MYATS
5HOOS A NVSNS

20 € d b~ OV late
dSAIa034e

 

 

 

 

 

 
Case 4:21-cv-Ojm@24-HSG Document 17 Filed 08/j@m1 Page 3 of 4
” Should the Federal Court not hear this complaint, Plaintiff has no other choice than to file it in the Superior

Court of Santa Clara County, State of California where Plaintiffs will object as they are not living in California.
CONCLUSION

Plaintiff Du Bois begs the court for an additional 30 days within which to cure the deficiencies of her

First Amended Federal Complaint in a SECOND AMENDED COMPLAINT.

DATE: 08/09/2021 NAME: Bekah Du Bois, Pro Se

Signature__ Bekah Du Bois __
Case 4

21-cv-

 

 

 

 

|
(aepeis Document 17 Filed a Pag

e4of4

 

 

 

 

"
